Citation Nr: 1629808	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for Paget's disease, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran had active duty service from July 1945 to June 1948.  He had subsequent service in the Navy Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2014 rating decision in which the Jackson, Mississippi RO, which processes all claims for service connection based on radiation exposure, denied the Veteran's claim for service connection for Paget's disease.  

In July 2014, the Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection for Paget's disease.  A statement of the case (SOC) was issued in June 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2015.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

This  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to).  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran was exposed to ionizing radiation as a participant of Operation SANDSTONE while serving aboard the USS King County (LST-857) in April 1948.

3.  Competent, probative evidence of record fails to establish that the Veteran has, or at some point pertinent to the current claim has had, a disease specific to radiation-exposed veterans or a radiogenic disease.

4.  Competent medical evidence of record documents Paget's disease of the bone, diagnosed in the proximal right humerus in December 1999 and in the upper right tibia in February 2000, but fails to establish a valid diagnosis of extramammary Paget's disease or Paget's disease of the breast or nipple.

5.  The Veteran has not cited or submitted competent scientific or medical evidence that identifies Paget's disease of bone as a radiogenic disease.

6.  Competent, probative evidence of record fails to establish that the Veteran's non-radiogenic Paget's disease originated in service or until many years thereafter, or is otherwise related to service, to include as a result of exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for establishing service connection for Paget's disease, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to notify with respect to the basic requirements to substantiate the claim for service connection was satisfied by a pre-rating letter of September 15, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the letter provided general notice of how VA assigns disability ratings and effective dates.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA. The evidence of record contains service treatment and personnel records, post-service private and VA treatment records, medical treatise evidence, a completed questionnaire regarding the Veteran's participation in Operation SANDSTONE, a medical opinion from a VA endocrinologist, a radiation dose estimate, opinions from the Director-physician of the Post-9/11 Era Environmental Health Program and Director of Compensation Service, lay statements, and hearing testimony.  The Veteran has also been provided with a VA examination during the period under consideration, and medical information as to diagnosis and etiology has been obtained.  

During the May 2016 Board hearing, the undersigned identified the issue on appeal and elicited testimony with respect to the Veteran's exposure to ionizing radiation during service, the onset of Paget's disease, and his contentions regarding why he believes his claim was decided incorrectly.  Although the undersigned did not explicitly suggest the submission of any specific, additional, evidence, on these facts, such omission was harmless, inasmuch as during the hearing, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked. 

There is no indication of relevant, outstanding records that would support the Veteran's claim for service connection.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Notably, There is no allegation of any error or omission in the assistance provided to the Veteran.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture. 

II. Analysis

The Veteran seeks service connection for Paget's disease due to exposure to ionizing radiation during military service, particularly while serving aboard the USS King County (LST-857) and being present during atmospheric nuclear tests in the Marshall Islands in connection with Operation SANDSTONE.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, specific to radiation-exposed veterans, there are certain types of cancer that are presumptively service connected, including cancer of the breast and cancer of the bone.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2)(iii), (xvii).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes breast cancer, bone cancer, and "any other cancer."  38 C.F.R. § 3.311(b)(2)(iii), (v), (xxiv).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to include onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  The term "atmospheric detonation" includes underwater nuclear detonations.  38 C.F.R. § 3.309(d)(3)(iii).

The term onsite participation means: (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period means: (C) For Operation SANDSTONE the period April 15, 1948 through May 20, 1948.  38 C.F.R. § 3.309(d)(3)(v)(C).

The Veteran's service personnel records document his service as a seaman aboard the USS King County (LST-857) from July 7, 1947 through June 6, 1948.  Historical records associated with the claims file note that Operation SANDSTONE was a series of three nuclear weapons tests conducted during April and May 1948 by the Atomic Energy Commission at Enewetak Atoll, Marshall Islands.  The records further show that the LST-857 was moored at Kwajalein Island when Shot X-RAY was detonated on April 15, 1948 and remained there until departing on April 28; fallout from Shot X-RAY began on April 18 and Kwajalein Island experienced episodes of fallout.  The Board finds that the Veteran is a "radiation-exposed veteran."  38 C.F.R. § 3.309(d)(3).

Private treatment records associated with the claims file reflect that the Veteran had a portable chest x-ray in December 1999 due to symptoms of dizziness, sweating, and light-headedness, and noted his history of myocardial infarction and hypertension.  Incidental findings included bony changes involving the right humeral head consistent with Paget's disease.  Subsequently, a February 2000 operative report for right total knee replacement noted possible Paget's disease of the upper tibia.  VA treatment records reflect that the Veteran established medical care in 2001 and underwent a bone scan, x-ray studies, and endocrinology consultation, which revealed Paget's disease of the right humerus and right tibia.  The Veteran denied experiencing pain in the areas of involvement, and therefore, treatment was not indicated at that time.  Instead, his alkaline phosphates would be monitored for any increases necessitating treatment.

In December 2004, the Veteran presented to a VA eye clinic for examination.  "Paget's disease-extra mammary" was included in a list of diseases among the Veteran's past medical history.  Subsequent VA treatment records continued to include extramammary Paget's disease in his past medical history or "problem list."

The Veteran's claim for service connection was received in June 2011.  In separate correspondence he reported being diagnosed with Paget's disease in 1999, described his participation in Operation SANDSTONE in April 1948, and asserted that "Paget's disease is a type of bone cancer."  With his claim, he submitted internet articles regarding Paget's disease of bone, which defined Paget's disease of bone (osteitis deformans) as the "abnormal formation of bone tissue that results in weakened and deformed bones."  The articles noted that the cause of Paget's disease of bone is not known and that "[a]lthough rare, bone cancer can occur in less than [one percent] of patients with Paget's disease."  He also submitted an internet article from the Public Health Agency of Canada, which indicated that ionizing radiation and Paget's disease of bone are risk factors for chondrosarcoma, one of three main subtypes of bone cancer.

In October 2011 correspondence, the Veteran's daughter also asserted that the Veteran's "Paget's disease, which is a form of bone cancer," was due to his exposure to radiation during service.

In December 2011, the Veteran presented for a VA endocrinology consultation with Dr. H.  The consultation report begins by listing "Paget's Disease, Extra-Mammary" and requests follow-up for Paget's disease.  The Veteran described his history of Paget's disease affecting the right humeral head and right tibia.  He denied pain in the area of involvement, but complained of back pain associated with degenerative joint disease of the lumbar spine.  He also described his exposure to radiation during Operation SANDSTONE.  Following a physical examination and review of laboratory and imaging studies, the diagnosis included "[p]robable Paget's disease of the bones that seems to be localized in specific areas."

A VA nursing note immediately after the endocrinology consultation records the Veteran's statement that Dr. H. "said you might be able to help me with a letter."  The note indicates that the Veteran "was diagnosed with paget's mammory [sic] which is usually slow growing, non-invasive and can be adenocarcinoma."  The record also defines Paget's disease of the bone.  The nurse's assessment was "increased risk for cancer or cellular disruption related to exposure to radiation fallout."

In a December 2011 letter, Dr. H., reported that the Veteran was a patient of his, whom he had "been seeing for Paget's disease and Paget's Disease Extra Mammary as well.  Paget's disease of the nipple is a rare, slow-growing, usually non-invasive adenocarcinoma outside of the mammary gland."  Dr. H. noted the Veteran's exposure to radiation during Operation SANDSTONE and that the U.S. Nuclear Regulatory Commission indicates that numerous cancers are associated with radiation exposure, including breast and bone cancer.  Dr. H. stated that radiation exposure "can cause abnormal activity at the cellular level and this also describes [the Veteran's] bone problems as well.  Dr. H. opined that the "health problems [the Veteran] is suffering today are impacted by his exposure to radiation during his military service."

In December 2013 email correspondence, a VA compensation service physician responded to a question from VA personnel as to whether Paget's disease affecting the nipple is considered cancer of the breast, stating, "Paget's disease of the breast is a manifestation of underlying malignancy (cancer) of the breast."  After receiving the reply, the RO requested a VA examination for "Paget's disease, extra-mammary, due to exposure to ionizing radiation," adding that exposure had been conceded.

The Veteran was afforded a VA examination in December 2013.  He reported having pain "all over his body" and taking medication for Paget's disease.  The examiner indicated the Veteran did not have a benign or malignant neoplasm or metastases related to Paget's disease, but did have bone pain and occasional headaches.  The examiner remarked that a breast examination worksheet was requested, but the endocrine worksheet was more appropriate.  The diagnosis was Paget's disease, extra-mammary.

The Veteran submitted a redacted copy of the December 2011 letter from Dr. H.  The new copy crosses out the sentence defining Paget's disease of the nipple, is initialed by Dr. H., and is dated in December 2013.

A June 2015 Report of General Information (VA Form 27-0820) documents a telephone conversation with the Veteran in which he confirmed he was appealing the denial of Paget's disease, confirmed that Dr. H. had told him that the line regarding Paget's disease of the nipple did not apply to him, indicated he does not have evidence that he has cancer, and reiterated his belief that his Paget's disease should be presumptively linked to his radiation exposure.

During the May 2016 Board hearing, the Veteran testified that his Paget's disease was first discovered when he was evaluated at a hospital for a heart attack and a CAT scan or other test found a spot on his shoulder.  He elaborated that at the time he had total knee surgery, his doctor told his wife that he had Paget's disease.  The Veteran's representative also explained on the Veteran's behalf that his primary argument was that a minimum level of exposure to radiation is not required for presumptive service connection, but the denial of service connection for the Veteran's Paget's disease was based on not meeting a certain threshold of exposure based on a prepared dose estimate.   

Considering the above-cited medical and lay evidence in light of the governing legal authority, the Board finds that the claim must be denied.

As regards the question of current disability, competent medical evidence of record documents Paget's disease of the bone, diagnosed in the proximal right humerus in December 1999 and in the upper right tibia in February 2000.  Moreover, as  conceded by the RO, the Veteran was exposed to ionizing radiation as a participant of Operation SANDSTONE while serving aboard the USS King County (LST-857) in April 1948.  However, the preponderance of the evidence weighs against a finding that the Veteran's Paget's disease is related to his military service.  

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of Paget's disease such as bone or joint pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, he is not competent to provide a medical diagnosis regarding Paget's disease or to determine the etiology of such disease, including on the basis of exposure to ionizing radiation, as such matters require medical expertise and diagnostic testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to establish the etiology of the complex medical disability at issue, the Board will look to the medical evidence to resolve these questions.    

In this case, competent, probative evidence of record fails to establish a diagnosis of extramammary Paget's disease or Paget's disease of the breast or nipple.  In this regard, the Board notes that while the diagnosis on VA examination in December 2013 was listed as Paget's disease, extra-mammary, such appears to be a continuation of a clerical error made by Dr. H. in his December 2011 opinion letter and the initial listing of Paget's disease, extra-mammary in the Veteran's medical history during an eye clinic visit.  In addition, although VA treatment records continued to list extra-mammary Paget's disease in the problem list, the actual treatment records do not reflect examination findings pertinent to extra-mammary Paget's disease and the Veteran has not asserted that he has extra-mammary disease.  Rather, the records focused on his right humerus and tibia and included additional imaging studies of various bones.  Therefore, the Board finds that the references to extra-mammary Paget's disease in the Veteran's VA medical records were made in error. 

With regard to the various theories of entitlement as described above, the Board has concluded that competent, probative evidence weighs against a finding that the Veteran was ever diagnosed with extra-mammary Paget's disease, Paget's disease of the nipple, bone cancer, breast cancer, or any other cancer.  The Veteran himself has denied having cancer.  Moreover, Paget's disease is not listed as a disease entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c)(2) (West 2014).  As such, the Board need not consider whether presumptive service connection based on ionizing radiation exposure is warranted.  

Similarly, the Board acknowledges the Veteran's contentions and testimony emphasizing that a minimum radiation dose threshold is not required for presumptive service connection for radiogenic diseases.  In this case, the RO undertook development procedures to confirm the Veteran's exposure to radiation, obtain a dose estimate, and to obtain opinions from the Director of the Post-9/11 Era Environmental Health Program and Director, Compensation Service as to whether the Veteran's Paget's disease could be attributed to ionizing radiation.  

However, the Board emphasizes that Paget's disease is not included among the list of radiogenic diseases at 38 C.F.R. § 3.311(b)(2), and that medical evidence of record does not reflect that the Veteran has been diagnosed with any cancer.  Also, while he has asserted that Paget's disease is a cancer of bone, none of the medical literature he provided defined Paget's disease of bone as cancer.  Instead, the literature noted a less than one percent risk of developing bone cancer among patients with Paget's disease of bone.  Moreover, the Veteran confirmed that he does not have Paget's disease of the nipple or any cancer.  

Finally, the record does not contain any scientific or competent medical evidence that indicates the Veteran's Paget's disease of bone, which does not include cancer, might be etiologically related to ionizing radiation exposure.  In any event, even if the Board accepted for the sake of argument that the Veteran did have bone cancer, the pertinent regulations require bone cancer to manifest within 30 years after exposure.  38 C.F.R. § 3.311(b)(5)(i).  The Veteran's Paget's disease did not manifest for more than 50 years after his exposure.  In summary, because the evidence fails to show that the Veteran has a radiogenic disease, and because the Veteran did not cite or submit competent scientific or medical evidence that Paget's disease is a radiogenic disease, the special development procedures provided in 38 C.F.R. § 3.311 were not for application and the development undertaken by the RO in this regard was unnecessary.  Accordingly, the Board will not further discuss the dose estimate or opinions rendered based on that dose estimate.

Thus, the evidence must establish direct service connection under 38 C.F.R. § 3.303 or presumptive service connection for chronic disease based on 38 C.F.R. § 3.309(a) for the Veteran to prevail in his claim.  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as osteitis deformans (Paget's disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

In reviewing the record for an onset of Paget's disease, the Board observes that the Veteran's service treatment records are entirely silent for complaints, findings, diagnosis, or treatment for Paget's disease or bone problems.  On separation examination in June 1948, the bones, joints, and muscles of his spine and extremities were reported as normal, and a chest x-ray was negative.  The Veteran also stated in June 2011 that his Paget's disease was discovered in 1999, presented competent medical evidence showing the initial diagnosis in 1999 incidental to evaluation for heart problems, and testified that his Paget's disease was first diagnosed when he was evaluated for a heart attack.  In addition, the medical evidence of record documents the Veteran's reports for many years after the 1999 diagnosis of Paget's disease that he did not experience pain in the affected areas of his humerus or tibia.

Therefore, the most competent and persuasive post-service medical and lay evidence regarding the onset of Paget's disease reflects that it was diagnosed in December 1999, more than 50 years after separation from service.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also, because there was no objective evidence of bone problems during service, no subjective reports of such problems during service, and the Veteran's Paget's disease was asymptomatic even after it was discovered in 1999, the Board finds that the medical and lay evidence does not reflect a continuity of symptomatology of Paget's disease since military service that would support the Veteran's claim for service connection on a direct basis.  Moreover, because Paget's disease was not manifested to a compensable degree within a year of separation from service in 1948, service connection on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a) must be denied.

The Board also considered the December 2011 medical opinion from Dr. H., who suggested that the Veteran's health problems were due to his exposure to radiation in the military.  However, the Board finds that the medical opinion is not persuasive because it was not supported by any articulated medical rationale or explanation.  See Nieves-Rodriguez, 22 Vet. App. 302, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  In this regard, Dr. H. cited the Nuclear Regulatory Commission and National Cancer Institute regarding cancers attributable to ionizing radiation; however, the Veteran is not shown to have cancer.  In addition, Dr. H. did not cite or submit any competent scientific or medical evidence that Paget's disease is associated with exposure to ionizing radiation.  Therefore, the opinion from Dr. H. is not persuasive.

In summary, although the Veteran is a radiation-exposed veteran, the Board finds that service connection for Paget's disease of bone is not warranted on any basis.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence, so as to afford the Veteran the benefit of the doubt on the question of medical etiology.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  See Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).  The preponderance of the evidence now of record is against the Veteran's claim for service connection for Paget's disease.







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Paget's disease, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


